Remarks
Claims 1-20 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 6/14/2022 have been fully considered but they are not persuasive.
Applicant alleges “A telephonic interview between Examiner, Jonathan Popum and the Applicant’s representatives ... was conducted...”.  No such Examiner was present during this interview.  The Examiner of the instant application is Jeffrey Popham and Examiner Popham was present at the interview held on November 30, 2021.  For future reference, an Examiner’s name can be found in the conclusion section of the office action, signature section of the office action, PTO-90 attached to an office action, PAIR, www.uspto.gov, cover sheet of Applicant’s own response, or a variety of additional locations.  
Applicant cites what appears to be every step in claim 1 and alleges “Britt fails to disclose at least these recitations.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant then alleges “Britt fails to disclose ‘receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item’ and ‘is not associated with the electronic media account,’ as recited by independent claims 1 and 11.  In stark contrast to claims 1 and 11, which disclose a telephone number or other unique identifier used to identify an electronic media account, but that is not yet associated with the electronic media account, Britt is reliant upon an explicit indication of an active electronic media account and a pre-association of the media with an electronic media account for electronic access to the media.”  Applicant fails to show what language in claim 1 requires access to media without associating the media with the account.  Furthermore, as described in the 112 rejections below, it is impossible for the identifier to be used to identify the account, but at the same time, not being associated with the account.  These are mutually exclusive.  With respect to the limitation at hand, Britt discloses receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item inasmuch as it can be interpreted in a non-indefinite fashion in Britt’s disclosure of receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can verify that the purchaser has access to the online content as well as the purchased physical item.  The clerk's device is given confirmation regarding both the physical item being purchased as well as information regarding the user's online account and ability to stream content using such an account.  The server(s) within Britt receive this identifier as well (e.g., the registration system including various IDs, such as user IDs and media content IDs).  There are further interpretations that are readily understood by those of ordinary skill in the art, such as other terminals, such as base stations, routers, and the like, could also correspond to the terminal.  For example, a WiFi router through which the user's phone communicates would receive information from the user's phone regarding the physical item and/or user account, when the phone is sending such information to the registration server.  Thus, this additional terminal also receives the unique identifier from the user upon purchase of the item, since the user scans the item using the smartphone (which could occur via NFC, scanning of a barcode, taking a picture of the item, etc., as examples).  This could also be either phone during a sale between 2 users, where a user (e.g., the receiving user) scans the item, enters an ID, or the like.  The above is exemplary of the teachings of the reference.  As noted already, this unique identifier cannot be used to identify an electronic media account of the user since the next step determines that the identifier is not associated with the account.  
Applicant provides the same argument in the next paragraph.  It has been shown above how Britt discloses this subject matter.  
Applicant states that Britt’s identification information “may include information that identifies the user, such as a user account number, and also information that identifies the particular media item.’”  The Examiner thanks Applicant for such admission that the user device sends such identification information.  
Applicant continues to provide the same line of argument.  As above, Britt discloses this subject matter inasmuch as it may possibly be construed as non-indefinite.  However, the Examiner notes that an identifier that is used to identify an account cannot also not be associated with the account.  Furthermore, an identifier that is not associated with the account cannot possibly be used to identify the account.  
Applicant then takes issue with the transmitting limitation, alleging that “Britt is silent with respect to what happens when no account is associated with the identifiers for the user device 022.”  The claim does not claim any “identifiers for the user device” or the like.  The claim simply includes an indefinite identifier that is both associated with an account and not associated with the account, which is impossible.  This is not necessarily a device identifier.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., what happens when no account is associated with the identifiers for the user device) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant then appears to provide arguments directed to determining that the identifier is not associated with the account and the limitations indented thereunder.  However, as above, this is all indefinite since the identifier itself is indefinite and cannot both be used to identify the account and not be associated with the account.  
The Examiner also notes that, as Applicant explains, the identifier in Britt may be both an account ID and a media ID.  For example, paragraph 42 explains that “The information may include, for example, an identifier for a piece of physical media obtained by the NFC package 228, an identifier of the user of the smartphone, such as a user account number for the user that may be stored and available on the smart phone 202 when the user is logged into a cloud based music service, and other information, such as a number corresponding to a bar code that may have been captured by image capture module 210...”.  Therefore, this information is not associated with the account until after the media is associated therewith, but is used to identify the account, since a portion thereof is the account number.  Thus, all processing prior to receiving of the information occurs when the unique identifier is not associated with the account, but when the account is still identified using the identifier inasmuch as this could possibly be construed as definite.  
Applicant then takes issue with accessing a cookie after association of the ID with the account, alleging “Britt discloses a cookie that stores a user ID associated with the user account.”  The Examiner thanks Applicant for such admission.  
Applicant goes on to allege “This cookie is unrelated to purchase of the physical media item and instead merely provides an indication of the user ID.”  However, the user ID is used to verify purchase of the physical media item, as required by the claim.  The user ID/account number is used to verify purchase and allow the user to access a digital version of the media thereafter.  Therefore, this cookie certainly comprises “data verifying the purchase of the physical media item” and is used to “verify the purchase of the physical media item”.  
Applicant then groups Talreja, Pejaver, and Purves together, providing a general allegation that these references (as well as Britt) fail to disclose many limitations from claim 1.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant alleges “In the Office Action, the Examiner asserted that Talreja disclose ‘authenticating [the] user, finding [an] account to associate content with.’  Office Action, p. 20.”  Applicant then provides Applicant’s understanding of a portion of Talreja and alleges “Talreja is silent regarding” what appears to be every step of claim 1.  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Since Applicant fails to provide any actual argument against any limitation, the Examiner can only respond by providing a copy of the rejection:
Talreja also discloses receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example);
Detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; authenticating user, finding account to associate content with, etc., as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the online physical/electronic media ordering and accessing techniques of Talreja into the physical and network content system of Britt in order to allow the system to take order at an online commerce retailer for physical content as well as electronic content, allow for users to access electronic versions immediately when access is granted without having yet physically acquired the ordered physical copy, give the user the option of whether an electronic copy is desired or if solely the physical copy will suffice, and/or to allow for physical copies of content to be shipped to a customer for free or for a nominal charge upon purchase of a corresponding electronic copy.  
Therefore, Talreja discloses that which Talreja is cited as disclosing and Applicant has provided no argument against such.  
Applicant then provides the same format of general allegation regarding Pejaver without any actual argument.  
Since Applicant fails to provide any actual argument against any limitation, the Examiner can only respond by providing a copy of the rejection:
Pejaver also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):
Transmitting a message to an electronic device of the user, the message comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example); and
Subsequent to transmitting the message, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures; user signs up for/signs in to a streaming service in order to receive streamed content, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the synchronized streaming invite techniques of Pejaver into the physical and network content system of Britt as modified by Talreja in order to allow system users to share content with each other and view streaming content in synchronization, and/or to protect content by requiring such users to sign in/up for the streaming service prior to streaming.  
Therefore, Pejaver discloses that which Pejaver is cited as disclosing and Applicant has provided no argument against such.  
Applicant then provides the same format of general allegation regarding Purves without any actual argument.  
Since Applicant fails to provide any actual argument against any limitation, the Examiner can only respond by providing a copy of the rejection:
Purves also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-22, 31-33, 68, 69, 74 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures; sending and storing cookie with state data, retrieving such onto a client, retrieving purchase cookies to determine that a user has already pair for a certain piece of content (e.g., a movie) and provide such movie to the user, as examples); and
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data storage and usage techniques of Purves into the physical and network content system of Britt as modified by Talreja and Pejaver in order to allow the system to easily link purchase with requested content, use very well-known and widely used mechanisms to store state information, allow for recall of such state information regarding transactions or the like even when a client or server loses such information, and/or to increase security in the system.  
Therefore, Purves discloses that which Purves is cited as disclosing and Applicant has provided no argument against such.  
Applicant then provides a general allegation against all references for all steps of claim 1 apparently with no argument.  
Since Applicant fails to provide any actual argument against any limitation, the Examiner can only respond by providing a copy of the rejection:
Regarding Claim 1,
Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can verify that the purchaser has access to the online content as well as the purchased physical item.  The clerk's device is given confirmation regarding both the physical item being purchased as well as information regarding the user's online account and ability to stream content using such an account.  The server(s) within Britt receive this identifier as well (e.g., the registration system including various IDs, such as user IDs and media content IDs).  There are further interpretations that are readily understood by those of ordinary skill in the art, such as other terminals, such as base stations, routers, and the like, could also correspond to the terminal.  For example, a WiFi router through which the user's phone communicates would receive information from the user's phone regarding the physical item and/or user account, when the phone is sending such information to the registration server.  Thus, this additional terminal also receives the unique identifier from the user upon purchase of the item, since the user scans the item using the smartphone (which could occur via NFC, scanning of a barcode, taking a picture of the item, etc., as examples).  This could also be either phone during a sale between 2 users, where a user (e.g., the receiving user) scans the item, enters an ID, or the like.  The above is exemplary of the teachings of the reference.  As noted already, this unique identifier cannot be used to identify an electronic media account of the user since the next step determines that the identifier is not associated with the account);
Determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the user account is associated with the above discussed media and physical item IDs, or looking up the user's account based on the user ID, as examples);
In response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, cookie that can be sent to the streaming server to stream media, or the like, as examples.  Transmission of the cookie may occur from any processor, such as that of a NIC, CPU, HDD controller, or the like, that stores the cookie on a storage device.  It is also noted that it is well-known in the art for servers to transmit cookies to clients);
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples):
Accessing the cookie to verify the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples);
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples).  
Talreja also discloses receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example);
Detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; authenticating user, finding account to associate content with, etc., as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the online physical/electronic media ordering and accessing techniques of Talreja into the physical and network content system of Britt in order to allow the system to take order at an online commerce retailer for physical content as well as electronic content, allow for users to access electronic versions immediately when access is granted without having yet physically acquired the ordered physical copy, give the user the option of whether an electronic copy is desired or if solely the physical copy will suffice, and/or to allow for physical copies of content to be shipped to a customer for free or for a nominal charge upon purchase of a corresponding electronic copy.  
Pejaver also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):
Transmitting a message to an electronic device of the user, the message comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example); and
Subsequent to transmitting the message, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures; user signs up for/signs in to a streaming service in order to receive streamed content, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the synchronized streaming invite techniques of Pejaver into the physical and network content system of Britt as modified by Talreja in order to allow system users to share content with each other and view streaming content in synchronization, and/or to protect content by requiring such users to sign in/up for the streaming service prior to streaming.  
Purves also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-22, 31-33, 68, 69, 74 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures; sending and storing cookie with state data, retrieving such onto a client, retrieving purchase cookies to determine that a user has already pair for a certain piece of content (e.g., a movie) and provide such movie to the user, as examples); and
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data storage and usage techniques of Purves into the physical and network content system of Britt as modified by Talreja and Pejaver in order to allow the system to easily link purchase with requested content, use very well-known and widely used mechanisms to store state information, allow for recall of such state information regarding transactions or the like even when a client or server loses such information, and/or to increase security in the system.  
Therefore, the cited references disclose that which they are cited as disclosing.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,387,630. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent includes all claimed elements as well as additional and narrower elements.  
For example, claim 1 of the instant application is entirely within claim 12 of the patent.  The patent also includes additional subject matter.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit the additional subject matter of claim 1 of the patent based on the legal precedent that elimination of a step or an element and its function is obvious if the function is not desired.  Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).

Claim Interpretation
Subject matter in the claims has no patentable weight, such as all subject matter not required by the claims (e.g., “to facilitate...”) and similar subject matter that is not required to be performed by the claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 states “receiving a unique identifier used to identify an electronic media account of a user” and then “determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account”.  The application as originally filed does not include basis for this unique identifier that is explicitly used to identify the account to somehow not be associated with the account.  Claim 11 has the same issue and is rejected for the same reasons.  Claims 2-10 and 12-20 are rejected at least based on their dependencies.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states “receiving a unique identifier used to identify an electronic media account of a user” and then “determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account”.  These are contradictory and it is not possible that both of these are true at the same time, as required by claim 1.  If the identifier is used to identify an account, it is associated with the account.  If the identifier is not associated with the account, it is not used to identify the account.  Every mention of the identifier and all subject matter related thereto is indefinite in all claims.  Claim 11 has the same issue and is rejected for the same reasons.  Claims 2-10 and 12-20 are rejected at least based on their dependencies.  
Claim 3 states “wherein: the unique identifier: if associated with the electronic media account”.  This appears to remove all subject matter in claim 1 directed to when the identifier is not associated with the account.  This is everything including and following “determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account”.  Therefore, when viewing claim 3, claim 1 only has a single step, the first receiving step.  This makes all claims indefinite, since claim 3 makes clear that claim 1 does not require any steps other than the receiving step.  However, claim 1 requires all such steps, so the claim must be indefinite, since it both requires (as in claim 1) and does not require (as in claim 3, dependent from claim 2, which is dependent from claim 1) all steps following the receiving step.  Other claims have similar issues, such as claims 4, 5, associated claims, and all claims with similar subject matter.  All claims are rejected for the same reasons.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, 10, 11, 16, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Britt (U.S. Patent Application Publication 2012/0311723).
Regarding Claim 1,
Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can verify that the purchaser has access to the online content as well as the purchased physical item.  The clerk's device is given confirmation regarding both the physical item being purchased as well as information regarding the user's online account and ability to stream content using such an account.  The server(s) within Britt receive this identifier as well (e.g., the registration system including various IDs, such as user IDs and media content IDs).  There are further interpretations that are readily understood by those of ordinary skill in the art, such as other terminals, such as base stations, routers, and the like, could also correspond to the terminal.  For example, a WiFi router through which the user's phone communicates would receive information from the user's phone regarding the physical item and/or user account, when the phone is sending such information to the registration server.  Thus, this additional terminal also receives the unique identifier from the user upon purchase of the item, since the user scans the item using the smartphone (which could occur via NFC, scanning of a barcode, taking a picture of the item, etc., as examples).  This could also be either phone during a sale between 2 users, where a user (e.g., the receiving user) scans the item, enters an ID, or the like.  The above is exemplary of the teachings of the reference.  As noted already, this unique identifier cannot be used to identify an electronic media account of the user since the next step determines that the identifier is not associated with the account);
Determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the user account is associated with the above discussed media and physical item IDs, or looking up the user's account based on the user ID, as examples);
In response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, cookie that can be sent to the streaming server to stream media, or the like, as examples.  Transmission of the cookie may occur from any processor, such as that of a NIC, CPU, HDD controller, or the like, that stores the cookie on a storage device.  It is also noted that it is well-known in the art for servers to transmit cookies to clients);
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples):
Accessing the cookie to verify the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples);
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples).  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Britt discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming request, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming of the associated content, for example); and
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Britt discloses that the purchase of the physical media item occurs at a brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; store, such as Best Buy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via a computer system associated with the brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; any computing device at a store, such as a clerk’s device or user’s phone, receiving the identifier(s) and confirming purchase of the physical item, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 10,
Britt discloses an activation code inside a packaging of the physical media item, wherein the activation code, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example.  The second half of this limitation is already described in the rejection of claim 1).  
Regarding Claim 20,
Britt discloses that a verification token is inside a packaging of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 12-15 are rejected under U.S.C. 103 as obvious over Britt in view of Milgramm (U.S. Patent Application Publication 2013/0247120).  
Regarding Claim 2,
Britt discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; email, for example).  
Milgramm also discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; streaming notification being sent to cell phone via SMS or an email address, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the streaming notification techniques of Milgramm into the physical and network content system of Britt in order to allow the system to readily inform users when content is ready for streaming, such as new videos from a particular entity, thus allowing users to stay on top of streams that they may have access to, and/or to provide multiple communication routes, such that users can be contacted via SMS, email, apps, or websites, thereby ensuring that users will be promptly and properly informed regarding content they may wish to perceive.  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Britt as modified by Milgramm discloses the system of claim 2, in addition, Britt as modified by Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures); and
The notification comprises a SMS message that provides a verification token that comprises an alphanumeric code or a numeric code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Britt as modified by Milgramm discloses the system of claim 2, in addition, Britt as modified by Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises a mobile device operating system notification that provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Britt as modified by Milgramm discloses the system of claim 2, in addition, Britt as modified by Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the email address (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises an email (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures)
That provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Spirer (U.S. Patent Application Publication 2014/0026048).
Regarding Claim 9,
Britt discloses the system of claim 1, in addition, Britt that the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; as above, for example);
But does not explicitly disclose providing association information printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses providing association information printed on a receipt associated with the purchase of the physical media item, wherein the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  
Regarding Claim 19,
Britt does not explicitly disclose that a verification token is printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses that a verification token is printed on a receipt associated with the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  

Claims 1, 6-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Talreja (U.S. Patent 8,612,298).  
Regarding Claim 1,
Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can verify that the purchaser has access to the online content as well as the purchased physical item.  The clerk's device is given confirmation regarding both the physical item being purchased as well as information regarding the user's online account and ability to stream content using such an account.  The server(s) within Britt receive this identifier as well (e.g., the registration system including various IDs, such as user IDs and media content IDs).  There are further interpretations that are readily understood by those of ordinary skill in the art, such as other terminals, such as base stations, routers, and the like, could also correspond to the terminal.  For example, a WiFi router through which the user's phone communicates would receive information from the user's phone regarding the physical item and/or user account, when the phone is sending such information to the registration server.  Thus, this additional terminal also receives the unique identifier from the user upon purchase of the item, since the user scans the item using the smartphone (which could occur via NFC, scanning of a barcode, taking a picture of the item, etc., as examples).  This could also be either phone during a sale between 2 users, where a user (e.g., the receiving user) scans the item, enters an ID, or the like.  The above is exemplary of the teachings of the reference.  As noted already, this unique identifier cannot be used to identify an electronic media account of the user since the next step determines that the identifier is not associated with the account);
Determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the user account is associated with the above discussed media and physical item IDs, or looking up the user's account based on the user ID, as examples);
In response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, cookie that can be sent to the streaming server to stream media, or the like, as examples.  Transmission of the cookie may occur from any processor, such as that of a NIC, CPU, HDD controller, or the like, that stores the cookie on a storage device.  It is also noted that it is well-known in the art for servers to transmit cookies to clients);
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples):
Accessing the cookie to verify the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples);
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples).  
Talreja also discloses receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example);
Detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; authenticating user, finding account to associate content with, etc., as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the online physical/electronic media ordering and accessing techniques of Talreja into the physical and network content system of Britt in order to allow the system to take order at an online commerce retailer for physical content as well as electronic content, allow for users to access electronic versions immediately when access is granted without having yet physically acquired the ordered physical copy, give the user the option of whether an electronic copy is desired or if solely the physical copy will suffice, and/or to allow for physical copies of content to be shipped to a customer for free or for a nominal charge upon purchase of a corresponding electronic copy.  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Britt as modified by Talreja discloses the system of claim 1, in addition, Britt discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming request, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming of the associated content, for example); and
Talreja discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; request to stream/download/access electronic copy, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; stream/download/access electronic copy, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Britt as modified by Talreja discloses the system of claim 1, in addition, Britt discloses that the purchase of the physical media item occurs at a brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; store, such as Best Buy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via a computer system associated with the brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; any computing device at a store, such as a clerk’s device or user’s phone, receiving the identifier(s) and confirming purchase of the physical item, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Britt as modified by Talreja discloses the system of claim 1, in addition, Talreja discloses that the purchase of the physical media item occurs via a website of an eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via the website of the eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example).  
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 10,
Britt as modified by Talreja discloses the system of claim 1, in addition, Britt discloses an activation code inside a packaging of the physical media item, wherein the activation code, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example.  The second half of this limitation is already described in the rejection of claim 1).  
Regarding Claim 20,
Britt as modified by Talreja discloses the system of claim 1, in addition, Britt discloses that a verification token is inside a packaging of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example).  

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Talreja and Milgramm.  
Regarding Claim 2,
Britt as modified by Talreja discloses the system of claim 1, in addition, Britt discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; email, for example).  
Milgramm also discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; streaming notification being sent to cell phone via SMS or an email address, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the streaming notification techniques of Milgramm into the physical and network content system of Britt as modified by Talreja in order to allow the system to readily inform users when content is ready for streaming, such as new videos from a particular entity, thus allowing users to stay on top of streams that they may have access to, and/or to provide multiple communication routes, such that users can be contacted via SMS, email, apps, or websites, thereby ensuring that users will be promptly and properly informed regarding content they may wish to perceive.  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Britt as modified by Talreja and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures); and
The notification comprises a SMS message that provides a verification token that comprises an alphanumeric code or a numeric code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Britt as modified by Talreja and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises a mobile device operating system notification that provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Britt as modified by Talreja and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the email address (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises an email (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures)
That provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Talreja and Spirer.
Regarding Claim 9,
Britt as modified by Talreja discloses the system of claim 1, in addition, Britt that the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; as above, for example);
But does not explicitly disclose providing association information printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses providing association information printed on a receipt associated with the purchase of the physical media item, wherein the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt as modified by Talreja in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  
Regarding Claim 19,
Britt as modified by Talreja does not explicitly disclose that a verification token is printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses that a verification token is printed on a receipt associated with the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt as modified by Talreja in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  

Claims 1, 6-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Talreja and Pejaver (U.S. Patent Application Publication 2013/0016955).
Regarding Claim 1,
Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can verify that the purchaser has access to the online content as well as the purchased physical item.  The clerk's device is given confirmation regarding both the physical item being purchased as well as information regarding the user's online account and ability to stream content using such an account.  The server(s) within Britt receive this identifier as well (e.g., the registration system including various IDs, such as user IDs and media content IDs).  There are further interpretations that are readily understood by those of ordinary skill in the art, such as other terminals, such as base stations, routers, and the like, could also correspond to the terminal.  For example, a WiFi router through which the user's phone communicates would receive information from the user's phone regarding the physical item and/or user account, when the phone is sending such information to the registration server.  Thus, this additional terminal also receives the unique identifier from the user upon purchase of the item, since the user scans the item using the smartphone (which could occur via NFC, scanning of a barcode, taking a picture of the item, etc., as examples).  This could also be either phone during a sale between 2 users, where a user (e.g., the receiving user) scans the item, enters an ID, or the like.  The above is exemplary of the teachings of the reference.  As noted already, this unique identifier cannot be used to identify an electronic media account of the user since the next step determines that the identifier is not associated with the account);
Determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the user account is associated with the above discussed media and physical item IDs, or looking up the user's account based on the user ID, as examples);
In response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, cookie that can be sent to the streaming server to stream media, or the like, as examples.  Transmission of the cookie may occur from any processor, such as that of a NIC, CPU, HDD controller, or the like, that stores the cookie on a storage device.  It is also noted that it is well-known in the art for servers to transmit cookies to clients);
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples):
Accessing the cookie to verify the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples);
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples).  
Talreja also discloses receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example);
Detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; authenticating user, finding account to associate content with, etc., as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the online physical/electronic media ordering and accessing techniques of Talreja into the physical and network content system of Britt in order to allow the system to take order at an online commerce retailer for physical content as well as electronic content, allow for users to access electronic versions immediately when access is granted without having yet physically acquired the ordered physical copy, give the user the option of whether an electronic copy is desired or if solely the physical copy will suffice, and/or to allow for physical copies of content to be shipped to a customer for free or for a nominal charge upon purchase of a corresponding electronic copy.  
Pejaver also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):
Transmitting a message to an electronic device of the user, the message comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example); and
Subsequent to transmitting the message, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures; user signs up for/signs in to a streaming service in order to receive streamed content, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the synchronized streaming invite techniques of Pejaver into the physical and network content system of Britt as modified by Talreja in order to allow system users to share content with each other and view streaming content in synchronization, and/or to protect content by requiring such users to sign in/up for the streaming service prior to streaming.  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Britt discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming request, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming of the associated content, for example); and
Talreja discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; request to stream/download/access electronic copy, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; stream/download/access electronic copy, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Britt discloses that the purchase of the physical media item occurs at a brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; store, such as Best Buy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via a computer system associated with the brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; any computing device at a store, such as a clerk’s device or user’s phone, receiving the identifier(s) and confirming purchase of the physical item, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Talreja discloses that the purchase of the physical media item occurs via a website of an eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via the website of the eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example).  
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 10,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Britt discloses an activation code inside a packaging of the physical media item, wherein the activation code, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example.  The second half of this limitation is already described in the rejection of claim 1).  
Regarding Claim 20,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Britt discloses that a verification token is inside a packaging of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example).  

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Talreja, Pejaver, and Milgramm.  
Regarding Claim 2,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Britt discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; email, for example); and
Pejaver discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraph 52 and associated figures; email, for example).  
Milgramm also discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; streaming notification being sent to cell phone via SMS or an email address, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the streaming notification techniques of Milgramm into the physical and network content system of Britt as modified by Talreja and Pejaver in order to allow the system to readily inform users when content is ready for streaming, such as new videos from a particular entity, thus allowing users to stay on top of streams that they may have access to, and/or to provide multiple communication routes, such that users can be contacted via SMS, email, apps, or websites, thereby ensuring that users will be promptly and properly informed regarding content they may wish to perceive.  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Britt as modified by Talreja, Pejaver, and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja, Pejaver, and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures); and
The notification comprises a SMS message that provides a verification token that comprises an alphanumeric code or a numeric code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Britt as modified by Talreja, Pejaver, and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja, Pejaver, and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises a mobile device operating system notification that provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Britt as modified by Talreja, Pejaver, and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja, Pejaver, and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the email address (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Pejaver: Exemplary Citations: for example, Paragraph 52 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises an email (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Pejaver: Exemplary Citations: for example, Paragraph 52 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures)
That provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Talreja, Pejaver, and Spirer.
Regarding Claim 9,
Britt as modified by Talreja and Pejaver discloses the system of claim 1, in addition, Britt that the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; as above, for example);
But does not explicitly disclose providing association information printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses providing association information printed on a receipt associated with the purchase of the physical media item, wherein the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt as modified by Talreja and Pejaver in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  
Regarding Claim 19,
Britt as modified by Talreja and Pejaver does not explicitly disclose that a verification token is printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses that a verification token is printed on a receipt associated with the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt as modified by Talreja and Pejaver in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  

Claims 1, 6-8, 10, 11, 16-18, and 20 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Talreja, Pejaver, and Purves (U.S. Patent Application Publication 2015/0058162).
Regarding Claim 1,
Britt discloses a system comprising:
One or more processors (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations); and
One or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and perform acts of (Exemplary Citations: for example, Figures 1, 7, and associated figures; as well as all below citations):
Receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; receiving a unique identifier, such as the identifier of the physical item unique to the media content, or the identifier of the physical item unique to that particular physical item, or the user identifier, as examples.  The user swipes the smartphone past the package in order to acquire an identifier therefrom.  Thus, the phone receives a unique identifier (e.g., identifier of the content, or this could be the user's account information or any other identifier of the user that the user enters) from a user (e.g., the user swipes the phone past the package being purchased) upon a purchase of a physical media item (e.g., package 104 being purchased).  Furthermore, Britt also shows that a confirmation message is sent to the clerk's device, such that the clerk can verify that the purchaser has access to the online content as well as the purchased physical item.  The clerk's device is given confirmation regarding both the physical item being purchased as well as information regarding the user's online account and ability to stream content using such an account.  The server(s) within Britt receive this identifier as well (e.g., the registration system including various IDs, such as user IDs and media content IDs).  There are further interpretations that are readily understood by those of ordinary skill in the art, such as other terminals, such as base stations, routers, and the like, could also correspond to the terminal.  For example, a WiFi router through which the user's phone communicates would receive information from the user's phone regarding the physical item and/or user account, when the phone is sending such information to the registration server.  Thus, this additional terminal also receives the unique identifier from the user upon purchase of the item, since the user scans the item using the smartphone (which could occur via NFC, scanning of a barcode, taking a picture of the item, etc., as examples).  This could also be either phone during a sale between 2 users, where a user (e.g., the receiving user) scans the item, enters an ID, or the like.  The above is exemplary of the teachings of the reference.  As noted already, this unique identifier cannot be used to identify an electronic media account of the user since the next step determines that the identifier is not associated with the account);
Determining that the unique identifier used to identify the electronic media account is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; determining if the user account is associated with the above discussed media and physical item IDs, or looking up the user's account based on the user ID, as examples);
In response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; cookie including IDs, for example, cookie that can be sent to the streaming server to stream media, or the like, as examples.  Transmission of the cookie may occur from any processor, such as that of a NIC, CPU, HDD controller, or the like, that stores the cookie on a storage device.  It is also noted that it is well-known in the art for servers to transmit cookies to clients);
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples):
Accessing the cookie to verify the purchase of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples);
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; presence of a cookie facilitates detection thereof, associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; associating media with account, registering media to account, trading media between accounts, messages sent to devices including user devices, which include addressing to reach the device, receiving streaming of content, cookie that can be sent to the streaming server to stream media, or the like, as examples).  
Talreja also discloses receiving a unique identifier used to identify an electronic media account of a user, wherein the unique identifier is supplied by the user at a time of purchase of a physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example);
Detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; authenticating user, finding account to associate content with, etc., as examples); and
In response to detecting the subsequent association of the unique identifier with the electronic media account (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures):
In response to verifying the purchase of the physical media item, providing, to an electronic media service, an indication that the electronic media account is eligible for access to electronic media associated with the physical media item (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example); and
Sending a notification comprising an indication that the electronic media account has access to the electronic media associated with the physical media (Exemplary Citations: for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; giving access to electronic version associated with user account, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the online physical/electronic media ordering and accessing techniques of Talreja into the physical and network content system of Britt in order to allow the system to take order at an online commerce retailer for physical content as well as electronic content, allow for users to access electronic versions immediately when access is granted without having yet physically acquired the ordered physical copy, give the user the option of whether an electronic copy is desired or if solely the physical copy will suffice, and/or to allow for physical copies of content to be shipped to a customer for free or for a nominal charge upon purchase of a corresponding electronic copy.  
Pejaver also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures):
Transmitting a message to an electronic device of the user, the message comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraph 52 and associated figures; message with link intended to allow a user to sign up for/sign in to a streaming service in order to receive streamed content, for example); and
Subsequent to transmitting the message, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraph 52 and associated figures; user signs up for/signs in to a streaming service in order to receive streamed content, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant's invention, which is before any effective filing date of the claimed invention, to incorporate the synchronized streaming invite techniques of Pejaver into the physical and network content system of Britt as modified by Talreja in order to allow system users to share content with each other and view streaming content in synchronization, and/or to protect content by requiring such users to sign in/up for the streaming service prior to streaming.  
Purves also discloses in response to determining that the unique identifier is not associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-22, 31-33, 68, 69, 74 and associated figures):
Transmitting a cookie for storage on an electronic device of the user, the cookie comprising data verifying the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures; sending and storing cookie with state data, retrieving such onto a client, retrieving purchase cookies to determine that a user has already pair for a certain piece of content (e.g., a movie) and provide such movie to the user, as examples); and
Subsequent to transmitting the cookie, detecting a subsequent association of the unique identifier with the electronic media account, by receiving a signal indicating that the unique identifier has been associated with the electronic media account (Exemplary Citations: for example, Paragraphs 17-23, 31-33, 68, 69, 74 and associated figures).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the data storage and usage techniques of Purves into the physical and network content system of Britt as modified by Talreja and Pejaver in order to allow the system to easily link purchase with requested content, use very well-known and widely used mechanisms to store state information, allow for recall of such state information regarding transactions or the like even when a client or server loses such information, and/or to increase security in the system.  
Regarding Claim 11,
Claim 11 is a method claim that corresponds to system claim 1 and is rejected for the same reasons.  
Regarding Claim 6,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Britt discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming request, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; streaming of the associated content, for example); and
Talreja discloses receiving a request to initiate playback of the electronic media associated with the physical media item (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; request to stream/download/access electronic copy, for example); and
Transmitting the electronic media associated with the physical media item to the user for playback (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; stream/download/access electronic copy, for example).  
Regarding Claim 16,
Claim 16 is a method claim that corresponds to system claim 6 and is rejected for the same reasons.  
Regarding Claim 7,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Britt discloses that the purchase of the physical media item occurs at a brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; store, such as Best Buy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via a computer system associated with the brick and mortar retail store (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; any computing device at a store, such as a clerk’s device or user’s phone, receiving the identifier(s) and confirming purchase of the physical item, for example).  
Regarding Claim 17,
Claim 17 is a method claim that corresponds to system claim 7 and is rejected for the same reasons.  
Regarding Claim 8,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Talreja discloses that the purchase of the physical media item occurs via a website of an eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example); and
Receiving the unique identifier from the user comprises receiving the unique identifier from the user via the website of the eCommerce retailer (Entire Document, for example, Abstract, Column 2, lines 10-52; Column 4, line 18 to Column 5, line 11; Column 6, lines 25-30; Column 6, lines 43-60; Column 7, line 5 to Column 8, line 39; Column 10, lines 4-50; and Column 13, lines 25-40 and associated figures; user with an account at the commerce server purchasing a physical copy of media content at a commerce server and then being given access to an electronic version of that media content after fulfillment/transaction completion for the physical copy, for example).  
Regarding Claim 18,
Claim 18 is a method claim that corresponds to system claim 8 and is rejected for the same reasons.  
Regarding Claim 10,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Britt discloses an activation code inside a packaging of the physical media item, wherein the activation code, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example.  The second half of this limitation is already described in the rejection of claim 1).  
Regarding Claim 20,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Britt discloses that a verification token is inside a packaging of the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; code inside packaging, for example).  

Claims 2-5 and 12-15 are rejected under 35 U.S.C. 103 as obvious over Britt in view of Talreja, Pejaver, Purves, and Milgramm.  
Regarding Claim 2,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Britt discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; email, for example); and
Pejaver discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraph 52 and associated figures; email, for example).  
Milgramm also discloses that the unique identifier comprises a telephone number or an email address (Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; streaming notification being sent to cell phone via SMS or an email address, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the streaming notification techniques of Milgramm into the physical and network content system of Britt as modified by Talreja, Pejaver, and Purves in order to allow the system to readily inform users when content is ready for streaming, such as new videos from a particular entity, thus allowing users to stay on top of streams that they may have access to, and/or to provide multiple communication routes, such that users can be contacted via SMS, email, apps, or websites, thereby ensuring that users will be promptly and properly informed regarding content they may wish to perceive.  
Regarding Claim 12,
Claim 12 is a method claim that corresponds to system claim 2 and is rejected for the same reasons.  
Regarding Claim 3,
Britt as modified by Talreja, Pejaver, Purves, and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja, Pejaver, Purves, and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures); and
The notification comprises a SMS message that provides a verification token that comprises an alphanumeric code or a numeric code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 13,
Claim 13 is a method claim that corresponds to system claim 3 and is rejected for the same reasons.  
Regarding Claim 4,
Britt as modified by Talreja, Pejaver, Purves, and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja, Pejaver, Purves, and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the telephone number (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises a mobile device operating system notification that provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures).  
Regarding Claim 14,
Claim 14 is a method claim that corresponds to system claim 4 and is rejected for the same reasons.  
Regarding Claim 5,
Britt as modified by Talreja, Pejaver, Purves, and Milgramm discloses the system of claim 2, in addition, Britt as modified by Talreja, Pejaver, Purves, and Milgramm discloses that the unique identifier is associated with the electronic media account, the electronic media account comprising a streaming service account and comprises the email address (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Pejaver: Exemplary Citations: for example, Paragraph 52 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures);
The notification comprises an email (Britt: Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; Pejaver: Exemplary Citations: for example, Paragraph 52 and associated figures; Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures)
That provides a verification token that comprises at least one of an alphanumeric code, a numeric code, an audio code, a visual code, or a tactile code (Milgramm: Exemplary Citations: for example, Paragraphs 28-30, 35, 36, 38, 41-44, and associated figures; and Britt: Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures).  
Regarding Claim 15,
Claim 15 is a method claim that corresponds to system claim 5 and is rejected for the same reasons.  

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Britt in view of Talreja, Pejaver, Purves, and Spirer.
Regarding Claim 9,
Britt as modified by Talreja, Pejaver, and Purves discloses the system of claim 1, in addition, Britt that the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Abstract; Figures 1, 3A, 3B, 4 and associated written description; Paragraphs 24-31, 34-37, 39-46, 52-54, 58, 59, 61, 62, 65, 71, 72 and associated figures; as above, for example);
But does not explicitly disclose providing association information printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses providing association information printed on a receipt associated with the purchase of the physical media item, wherein the association information, upon submission to the electronic media service, is configured to facilitate eligibility for the electronic media account to access the electronic media associated with the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt as modified by Talreja, Pejaver, and Purves in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  
Regarding Claim 19,
Britt as modified by Talreja, Pejaver, and Purves does not explicitly disclose that a verification token is printed on a receipt associated with the purchase of the physical media item.  
Spirer, however, discloses that a verification token is printed on a receipt associated with the purchase of the physical media item (Exemplary Citations: for example, Paragraphs 97, 136, and associated figures; printed receipt with QR code, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the code printing and usage techniques of Spirer into the physical and network content system of Britt as modified by Talreja, Pejaver, and Purves in order to allow the system to provide additional information in response to a purchase of a physical item, provide information prior to purchase of the physical item, and/or explicitly place a code/link/URL on a receipt for a purchase in order to give the purchaser access to surveys, discounts, and additional content related thereto when the receipt is scanned.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432